Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 2/24/21.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to claims 1-6 is withdrawn in view of applicant’s amendment.
The rejection under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter to claims 1-6 is withdrawn in view of applicant’s amendment. 
The rejection under 35 U.S.C. 103 as being unpatentable over Levine (US 6,249,906) in view of Sato (US 2010/0235686) to claims 1 and 3 is withdrawn in view of applicant’s amendment and remarks/arguments. 
The rejection under 35 U.S.C. 103 as being unpatentable over Levine (US 6,249,906) in view of Sato (US 2010/0235686), and further in view of Beck (US 2012/0260135) to claim 5 is withdrawn in view of applicant’s amendment and remarks/arguments. 
Claims 1-6 are pending. 
Claims 1-6 are allowed.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, inserts a transfer instruction about transferring a signal value to a tracing memory, and sets the analyzed address in a sampling address table … a sampling address setting unit that sets a sampling address in the tracing memory based on the sampling address 
	The closest cited prior arts, Levine (US 6,249,906) and Sato (US 2010/0235686) teach a method for setting a pair of a trace start position and a trace end position in the sequence program.  However, Levine (US 6,249,906) and Sato (US 2010/0235686) fail to teach inserts a transfer instruction about transferring a signal value to a tracing memory, and sets the analyzed address in a sampling address table … a sampling address setting unit that sets a sampling address in the tracing memory based on the sampling address table contained in the object code of the sequence program resulting from the conversion by the compile unit; and inserts a transfer instruction about transferring a signal value to a tracing memory, and sets the analyzed address in a sampling address table, thereby converting the sequence program to the object code of the sequence program containing an execution program and the sampling address table as recited in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196